Title: From George Washington to Richard Washington, 7 May 1759
From: Washington, George
To: Washington, Richard

 

Dear Sir,
Mount Vernon 7th May 1759

Your Letter of the 9th of Septr Inclosing a Copy of your former of the 5th July preceeding came to my hands about the first of March last: I am glad to find that the several Bills remitted you were accepted; I had no cause to doubt their goodness, but we notwithstanding are often deceivd—I now Inclose you one for £40.9s.—as I find Mr Knox has sold my Tobo for about one third part of its value, and Mr Bacon that which I sent him under its real worth—I have no Accts yet of the Sales of that sent you.
The Short Crops last year puts it out of my power to Ship you any Tobo this—I made very little myself, and none is to be bought under 50/ pr C[w]t. I shall shortly take an oppertunity of remitting you another Bill as I don’t know how our Acct Stands Ballancd.
’Till I hear from you, I have nothing worth mentioning—I have quit a Military Life; and Shortly shall be fixd at this place with an agreable Partner, and then shall be able to conduct my own business with more punctuality than heretofore as it will pass under my own immediate Inspection—a thing Impractacable while I dischargd my Duty in the Publick Service of the Country. I am Dr Sir with very great truth Yr Most Obedt Hble Servt

Go: Washington

